 R.C.L. TRANSITR.C.L. Transit,Inc.andLocal 810, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,AFL-CIO.Cases 29-CA-13638 and 29-CA-13806August 7, 1989DECISION AND ORDERBY MEMBERS CRACRAFT, HIGGINS, ANDDEVANEYOn May 18, 1989, Administrative Law JudgeJames F.Morton issued the attached decision.The Charging Party filed exceptions and a sup-porting brief. The Respondent filed an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, I andconclusions and to adopt the recommended Order.ORDERThe recommended Order of theadministrativelaw judge is adopted and the complaint is dis-missed.iThe judge erroneously found that the Union filed an unfair laborpractice charge in Case 29-CA-13621 on August 3, 1988 The correctdate is July 22, 1988 He also erroneously found that the Respondent'sattorney wrote employee Eugene Giordano a certified letter on Septem-ber 5, 1988.The correct date is July 29, 1988.Further,the record indi-cates that the Respondent'spresidentwrote three certified letters toGiordano after August 12, 1988. The judge had referred to four certifiedletters.None of these minor factual errors affect the result in this case.Kevin R. Kitchen, Esq.,for the General Counsel.StuartM. Kirshenbaum, Esq. (Pollack & Kirshenbaum,P.C.), of ValleyStream,New York, for R.C.L. Tran-sit, Inc.Sidney L.Meyer, Esq.,of New York City, for Local 810,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpersof America, AFL-CIO.DECISIONSTATEMENT OF THE CASEJAMES F.MORTON,AdministrativeLaw Judge. Afterthe hearing in these consolidated cases closed,GeneralCounsel filed a motion to withdraw the complaint. Local810, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO(Union)submitted a brief in opposition to that motion.R.C.L. Transit,Inc. (Respondent)sent a letter in supportof the motion.General Counsel'smotion is predicated on the asser-tion that"General Counsel learned that the same issuesraised(in the instant cases)have been litigated and decid-ed inMineolaFord Sales Ltd.,258 NLRB406 (1981),9wherein the Board held that the letter in issue did notconstitute a violation of the Act." The letter GeneralCounsel refers to is discussed below.The Union contends that General Counsel has misreadMineola Ford.To consider these contentions,it is neces-sary to set out the followingFINDINGS OF FACT1.THEALLEGATIONSThe complaint in these consolidated cases alleges thatRespondent has committed unfair labor practices withinthemeaning of Section 8(a)(1) and(4) of theNationalLaborRelationsAct (the Act) byhaving sent coerciveletters to a discharged employee who had been named inan unfair labor practice charge in another case.II. JURISDICTION AND LABOR ORGANIZATIONRespondent operates a charter bus service and receivesin excess of $250,000 in gross revenues annually from theCity of New York for such services. Judicial notice maybe taken of the fact that the operations of the City ofNew York exceed the Board's inflow or outflow stand-ards; further, the value of Respondent's services to theCity of New York may be considered for jurisdictionalpurposes.SeeElectricalWorkers IBEW Local 46 (Pac,Inc.),273 NLRB 1357, 1358 (1985). There is no evidencethat the City of New Yorkpossessesauthority over Re-spondent's operations such as would impinge on either itsday-to-day operations or its ultimate control of labor re-lations.Cf.Rustman Bus Co.,282 NLRB 152 (1986), Itherefore find that it will promote the policies of the Actfor the Board to assert jurisdiction in this case.The Unionisa labor organization as defined in theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Relevant FactsAll dates hereafter are for 1988 unless stated other-wise.Respondent employs bus drivers and they are un-represented for purposes of collective bargaining.On August 3, the Union filed an unfair labor practicecharge in Case 29-CA-13621 alleging, among otherthings, that Respondent had on July 20 unlawfully dis-charged one of its drivers, Eugene (Robert) Giordano.On September 5, Respondent's attorney wrote Giordanoa certified letter which read:As you know, there is presently pending anNLRB proceeding regarding your lay-off. In thatproceeding, there may be a claim for back-pay onyour behalf. In order to properly evaluate any pos-sible back-pay liability in the event that it becomesnecessary, you are requested,beginning immediate-ly, to file with the undersigned, weekly, informationrelating to your efforts regarding your search foremployment and such information should include:a)Time, date and place where application wasmade;296 NLRB No. 2 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDb) Identity of firmand address and person towhom application was made;c) Details of positionapplied for;d)Method by which "lead" was obtained includ-ing copies of all ads answered;e) Resultof suchapplication;f)Names and addressesof places where you wereor are employed;g) Hoursworked (daysand time);h)Amountof earnings including wages, unem-ployment insurance,disability insurance,support oralimony, etc.In the eventthat you should fail to comply withthis request,yourfailure todo so will be brought tothe attentionof the Agencyhandlingany possibleback-pay proceedingand a demand will be made atthattime for you to producethis information.On August 3, the Union filedthe chargeinCase 29-CA-13638allegingthatRespondent engaged in an unfairlabor praticewithinthe meaning of Section8(a)(1) of theAct byhaving sentthat letter to Giordano.On August12,Respondent's presidentwrote a certi-fied letter to Giordano which read:As you have previously been advised, there ispresently pending an NLRB proceeding regardingyour discharge.In that proceeding,there may be aclaim for backpay on your behalf. You are obligat-ed under the existing status of the law to activelyand earnestly seek employment.Inconnectiontherewith, you are hereby advised that the follow-ing newspaper ads for work have appeared:[Photostatic copies of seven newspaper adver-tisementsfordrivers,including three seekingschool bus driver job applicants]After the completion of each application or re-sponse to the foregoing, you are to advise the un-dersigned as to the time,place and identity of theperson to whomyourresponse was made.Shouldyour response to the foregoing be in writing, a copyof said response is to be immediately forwarded tous.In the event you fail to comply with this request,your failure to do so will be brought to the atten-tion of the Judge handling any backpay proceedingand a demand will be made at that timefor a find-ing that you have not sought employment.This letter of August 12 indicates that a copy of it wassent to the Board's office at Region 29 and another copyto Respondent's attorney.Respondent'spresidentwrote four more letters toGiordano via certified mail, all identical to the above,except that the photostatic copies of the newspaper adsvaried. Thus, on August 19, photostatic copies of 13 adswere inserted,including11 for school bus drivers; onAugust 26,there were 15 ads inserted,9 of which werefor school bus drivers;and on September 9, there were 5school bus driver ads in the insert.On November 25, the Union filed the unfair laborpractice charge in Case 29-CA-13806alleging that Re-spondent,since July 25, has committed unfair labor prac-ticeswithin the meaning of Section 8(a)(1) and(4) of theAct inintimidatingGiordano by writingnumerous let-ters threatening and retaliating against him because anunfair labor practice charge had been filed in his behalfwiththe Board.On November 29, the General Counsel issued an orderconsolidating cases29-CA-13621, 29-CA-13638, and29-CA-13806 alleging violations of Section 8(a)(1), (3),and (4) of the Act which included Giordano's allegedunlawful discharge,allegations of independent coerciveconduct and an allegation that thefiveletters sent Gior-dano were violative of Section 8(a)(1) and (4) of the Act.At thehearing before me, the parties reached a non-Board adjustment as to Giordano's discharge and as toallother allegations,excepting the allegation in Cases29-CA-13638 and29-CA-13806 that the Respondent, bywriting Giordano,violated Section 8(a)(1) and(4).Basedon the adjustment,Iapproved the Union's request towithdraw its charge in Case 29-CA-13621and the Gen-eral Counsel's request to withdraw the allegations of thecomplaint that was issued in that case.B. Analysis.MineolaFord,supra, held that the respondent there didnot unlawfully interrogate an employee in violation ofSection 8(a)(1) ofthe Act,by having sent him a lettersubstantially identical to those sent Giordano in the in-stant case.The Unionnow asserts that Respondent herehas violated,as alleged in the complaint,Section 8(a)(1)and (4)of theAct byhaving sent Giordano letters inorder to discourage him from cooperating with theBoard'sRegionalOffice inits investigation of the meritsof the underlying unfair labor practice charges.It is well settled that I am bound by Board precedent.The Boardhas held,inMineolaFord,that the letterthere did not constitute interference with or restraint orcoercion of employee rights under Section 7of the Act.As essentially the same correspondence is involved in theinstant case, I must draw the same conclusion.In sub-stance,the Union would have me reconsider the lawful-ness of the types of letters sent inMineolaFord,based onthe theory framed in the complaint.Thatisamatterbeyond my province.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2), (6), and(7) of the Act.2.TheUnion is a labor organization as defined in Sec-tion2(5) of the Act.3.Respondent did not engage in any unfair labor prac-tices alleged in the complaint. R.C.L. TRANSITI iOn these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed'ORDERThe complaintis dismissed.I If no exceptions are filed as provided by Sec.102 46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedBoard and all objections to them shall be deemed waived for all pur-Order shall, as provided in Sec.102 48 of the Rules, be adopted by theposes.